                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



UNITED STATES OF AMERICA
                                                Case No. 17-CR-590-1
             v.
                                                Judge John Robert Blakey
SHERICK JACKSON



                     MEMORANDUM OPINION AND ORDER

      On September 7, 2017, the Grand Jury returned an indictment against Defendant

Sherick Jackson (“Defendant”), charging him with unlawful possession of a firearm, in

violation of 18 U.S.C. §§ 922(g) and 924(e)(1). Indictment [2].

      On November 15, 2018, Defendant moved to suppress certain incriminating

statements Defendant made to law enforcement officers and any subsequently derived

evidence. Defendant’s Motion Suppress Confession [35]. Defendant alleges that he was

detained in an alley and then “removed from the scene at the direction of police, in

custodial detention, and was interrogated by the police specifically as to evidence of

criminality within his vehicle” prior to being properly advised of his constitutional

rights. Id. Therefore, Defendant asserts that those statements, and his later post-

Miranda statements, must be suppressed under Miranda v. Arizona, 384 U.S. 436

(1966) and Missouri v. Seibert, 542 U.S. 600 (2004).



                                            1
          On December 13, 2018, this Court held an evidentiary hearing on Defendant’s

    motion. At the hearing, Defendant presented evidence in support of his motion,

    including his own testimony, as well as that of three Chicago Police officers. The

    parties further introduced, without objection, electronic evidence captured by police

    body-cameras (Gov. Ex 1).

          Subsequently,     the   parties   filed   post-hearing   memorandums.       In   his

    memorandum [43], Defendant concedes that “the delineation of testimony presented”

    in the Government’s memorandum [42] “is accurate and objectively presented as to

    those facts” contained therein. [43] at 1. Additionally, Defendant also states that he

    “does not object to the initial statements made to Sgt. Losik at the scene” because the

    interaction was “exigent and otherwise within the proper role of the officers pursuant

    to an initial Terry investigation.” Id. (citing Terry v. Ohio, 392 U.S. 1 (1968)). As such,

    this Court only considers the admissibility of Defendant’s statements made after “his

    removal from the scene and transport to the hospital in handcuffs.” [43] at 6. 1

         Based upon this record, including the materials submitted by the parties and the

evidence presented at the hearing, this Court makes the following factual findings and

draws the resulting conclusions of law.




1
 In his post-hearing memorandum, Defendant also abandoned a prior, undeveloped claim that
Defendant failed to understand his Miranda warnings. [43].
                                                2
      I.     Findings of Fact

      In the early morning hours of December 9, 2016, while on routine patrol in a

marked police vehicle, Chicago police officers saw a car double-parked on the street at

approximately 200 North Austin Boulevard. As the officers began a registration check,

the car pulled away at a high rate of speed while an occupant’s feet were still hanging

out of the vehicle. The officers activated their emergency equipment and pursued the

car as it fled northbound on Austin Boulevard.

      During the ensuing car chase, the radio dispatcher relayed contemporaneous

reports of prior gunfire in the officers’ immediate vicinity. With the officers still in

pursuit, the car raced eastbound onto Corcoran Place and then southbound into an alley

before crashing into another parked car near 126 North Mayfield Avenue. The officers

then observed both car doors open and the occupants exit the car, with two males and

one female fleeing on foot. The officers gave chase, almost immediately caught the

female, and detained her in the back of a police vehicle.

      Upon inspection of the now abandoned car, the officers observed bullet holes in

the car, a semi-automatic 44-caliber handgun on the floorboard of the front passenger

seat, and a 45-caliber semi-automatic pistol between the front passenger door and the

front passenger seat.   The officers reported their observations over the radio and

requested back-up officers.

      As assisting officers arrived on scene, they conducted a search of the immediate

area for the two males who fled from the car. One of the assisting officers, Sergeant

                                            3
Thomas Losik, searched the alley east of Menard Avenue where he heard Defendant

yell out for help and claim that he had been shot. Sgt, Losik responded and saw

Defendant leaning against a chain link fence. Sgt. Losik observed that Defendant’s

hand was bleeding, but he did not see any evidence of a gunshot wound. As a safety

measure, Sgt. Losik handcuffed Defendant and moved him to the curb to await an

ambulance. As they waited for the ambulance to arrive, Defendant made several

statements to the police officers. At this point, Sgt. Losik did not know the exact nature

of Defendant’s criminal involvement, if any, in the Mayfield Avenue incident under

investigation.

        When medical personal arrived, they transported Defendant in an ambulance to

West Suburban Hospital in Oak Park, with one of his wrists possibly handcuffed to a

rail.   Police officers followed the ambulance in their own police vehicles.        Upon

instructions from Sgt. Losik, two police officers remained at the hospital and detained

Defendant, so detectives could conduct a follow-up investigation.

        On his way to the hospital himself, Sgt. Losik learned from other officers that

the female occupant of the vehicle had given a statement to law enforcement. She

stated that she had been picked up by an individual she knew only as “Black” and

another unknown male. She stated that in the car Black began acting paranoid as if

he was high on drugs and told them that he believed they were being followed. She

stated that Black then got out of the vehicle, looked down the ally and shot a gun. She

stated that she told the driver to leave Black because he was high; and, as the driver

                                            4
began to pull away, Black jumped on top of the car, pointed guns at them and

threatened to kill them if they tried to leave him. She stated that Black then opened

fire, and a bullet hit the car near where she was sitting. She stated that as they pulled

away Black jumped in the car with his feet still hanging out, and a law enforcement

vehicle began its pursuit of their car. 2

       When he arrived at the hospital, Sgt. Losik relayed this new witness information

to the officers standing guard near Defendant at the hospital. From behind a curtain

ten to twelve feet away, Defendant then, unprompted, stated that he was not shooting

the gun at anyone, but rather he was just shooting toward the ground. Defendant

called Sgt. Losik over to his bed and said that he would tell Sgt. Losik what happened;

he then admitted that he had the gun but claimed he just shot at the ground. 3 Prior to

these admissions, Sgt. Losik did not know that “Black” was, in fact, Defendant.

       Upon his release from the hospital, police officers formally arrested Defendant and

transported him to the 15th District police station to be processed. At the station, one



2
  Approximately 18 hours after this interview, the female witness later identified Defendant
from a photo array to be the person she knows as “Black”.

3 Based upon this Court’s observations at the evidentiary hearing, the law enforcement
witnesses provided credible testimony, consistent with the electronic evidence (where
available); Defendant, however, often provided inconsistent and conflicting accounts of the
events that lacked credibility on a variety of important points, including his false version of his
statement to Sgt. Losik at the hospital. [41] at 18 (“I told them when I was walking up to the
car, somebody started shooting out the car and I fell down to the ground. And when I jumped
up, I hit the yard and tried to get away but no, that ain’t happening.”). At the hearing, however,
Defendant did testify credibly that at the hospital the police officers did not ask him any
questions or place him in handcuffs, and that even though he is familiar with Miranda
warnings, they were not given to him at that time.
                                                 5
of the first responding police officers to the Mayfield Avenue incident, Christian Szczur,

was writing police reports when Defendant arrived in handcuffs to be processed in the

holding area. As part of the booking process, Officer Szczur asked Defendant his name,

address, and birthdate.     Then, as Officer Szczur walked back to his computer,

Defendant began yelling to get his attention. Officer Szczur asked Defendant if he

needed something, and Defendant told the officer that Defendant did not shoot anyone

and that he was just shooting at the ground.

      Later that afternoon, Detective Charles Hernandez met with Defendant at the

15th District police station. Det. Hernandez verbally advised Defendant of his rights

under Miranda. Det. Hernandez stated each right individually and asked Defendant if

he understood each right. Defendant stated that he understood his rights, waived those

rights, and agreed to speak to Det. Hernandez.         Defendant then gave a detailed

incriminating statement to law enforcement consistent with his prior statements.

      II.    Conclusions of Law

      Under Miranda v. Arizona, 384 U.S. 436 (1966), the admissibility of a custodial

statement remains conditioned upon prior warnings regarding the suspect’s rights

against self-incrimination. Failure by law enforcement to give the prescribed warnings

and obtain a waiver of those rights before custodial questioning generally requires

exclusion of any resulting statements. Missouri v. Seibert, 542 U.S. 600, 608 (2004). A

custodial interrogation occurs when law enforcement officers initiate questioning after

a person has been taken into custody or otherwise deprived of his freedom of action in

                                            6
any significant way. United States v. Barker, 467 F.3d 625, 628 (7th Cir. 2006) (suspect

must be both “in custody” and subjected to “interrogation” before the law requires

Miranda warnings).

      To determine whether a defendant is “in custody,” this Court must examine the

“totality of circumstances” and determine whether a reasonable person would have

believed that he or she was free to leave. Id.; United States v. Burns, 37 F.3d 296, 280

(7th Cir. 1994). In this analysis, the relevant factors include: “whether the encounter

occurred in a public place; whether the suspect consented to speak with the officers;

whether the officers informed the individual that he was not under arrest and was free

to leave; whether the individual was moved to another area; whether there was a

threatening presence of several officers and a display of weapons or physical force; and

whether the officers’ tone of voice was such that their requests were likely to be obeyed.”

Barker, 467 F.3d at 629; U.S. v. Hocking, 860 F.2d 769, 773 (7th Cir. 1988) (court

considered the defendant’s “freedom to leave the scene and the purpose, place and

length of interrogation.”).

      As to the interrogation requirement, the term “refers not only to express

questioning, but also to any words or actions on the part of the police (other than those

normally attendant to arrest and custody) that the police should know are reasonably

likely to elicit an incriminating response from the suspect.” Rhode Island v. Innis, 446

U.S. 291, 301 (1980) (interrogation includes questioning or its “functional equivalent”);

United States v. Johnson, 680 F.3d 973, 974 (7th Cir. 2012). As such, “both the context

                                             7
and the content of the officers’ statements are important.” United States v. Rankins,

No. 13 CR 331, 2014 WL 1924017, at *7 (N.D. Ill. May 14, 2014) (citing United States

v. Henley, 984 F.2d 1040, 1043 (9th Cir. 1993); United States v. Martin, 238 F.Supp.2d

714, 719 (D. Md. 2003)).

      The Fifth Amendment, however, does not bar volunteered statements of any

kind. Miranda, 384 U.S. at 478. Thus, if a defendant makes a statement in response

to words or actions by officers that do not constitute interrogation, or if he initiates

communications, the law does not prohibit the officers from listening to his voluntary

statement. United States v. Jones, 600 F.3d 847, 855 (7th Cir. 2010).

             A.    Admissibility of Hospital Statements

      Even assuming arguendo that officers had placed Defendant in custody during

his hospital stay (which this Court need not determine), Defendant’s incriminating

statements to Sgt. Losik were volunteered and lacked the requisite interrogation or its

functional equivalent. Specifically, this Court finds the law enforcement testimony

credible regarding the factual nature of this interaction with Defendant.         Here,

Defendant initiated contact with Sgt. Losik (who never questioned Defendant); and the

record contains no factual support for the notion that Sgt. Losik’s update of his fellow

officers constituted an improper device to elicit an incriminating response from

Defendant. Indeed, when Sgt. Losik gave the update, he had no idea that Defendant

went by the name of Black; nor did he know what exact role Defendant played in the

incident. Sgt. Losik learned these things only when Defendant told him as much. As

                                           8
a result, this case stands in sharp contrast to the “Christian burial speech” scenario

that troubled the Supreme Court in Brewer v. Williams, 430 U.S. 387 (1977).

Defendant’s volunteered statements at the hospital remain admissible.

             B.     Admissibility of Holding Cell Statements

      With regard to the statements Defendant made in the holding cell, the record

again confirms that Defendant’s incriminating statements (this time to Officer Szczur)

were volunteered and lacked the requisite interrogation or its functional equivalent.

Officer Szczur’s simple booking questions do not constitute interrogation; nor did they

improperly induce Defendant to incriminate himself. In so finding, the Court credits

the officer testimony and finds that Defendant initiated the relevant contact by calling

Officer Szczur over to the holding cell. At that point, Officer Szczur did not know why

Defendant was summoning him. Accordingly, Defendant’s unexpected and voluntary

statements to Szczur are admissible.

             C.     Admissibility of Mirandized Statements

      Defendant agrees that his statements to Det. Hernandez were properly Mirandized.

[43] at 5, 9-10. But he argues, citing Missouri v. Siebert, 542 U.S. 600 (2004), that this

Court must nevertheless suppress them because his previous non-Mirandized statements

tainted his subsequent admissions.      In Siebert, the Supreme Court confronted an

improper practice in which certain police departments would provide Miranda

warnings during custodial interrogation only after the interrogation produced a

confession. Id. at 604. As noted above, however, the evidence in this case shows that

                                            9
Defendant’s custodial interrogation did not begin until he was questioned by Det.

Hernandez pursuant to proper Miranda warnings and waiver. Therefore, Siebert does

not apply. 4

       III.    Conclusion

       Based upon the above, the Court denies Defendant’s Motion to Suppress

Confession [35].

Date: June 5, 2019
                                                     ENTERED:



                                                     ____________________________
                                                     John Robert Blakey
                                                     United States District Judge




4
  Four cases govern the Seventh Circuit’s analysis: Oregon v. Elstad, 470 U.S. 298 (1985);
Missouri v. Seibert, 542 U.S. 600 (2004) (plurality opinion); United States v. Stewart, 388 F.3d
1079 (7th Cir. 2004) (“Stewart I”); and United States v. Stewart, 536 F.3d 714, 718 (7th Cir. 2008)
(“Stewart II”). In Elstad, the Supreme Court held that the admissibility of a post-warning
confession obtained after an earlier, unwarned inculpatory statement turns upon whether the
pre- and post-warning statements were voluntary. 470 U.S. at 310-11. If the first statement
remains voluntary (albeit unwarned), then the second statement need not be excluded if it is
otherwise properly Mirandized and voluntary. Id. at 318. Such is the case here. Furthermore,
in Stewart I, the Seventh Circuit reconciled Seibert’s plurality and concurring opinions, and held
that in cases not involving the deliberate use of a two-step interrogation, such as this case,
Elstad’s central voluntariness inquiry stands. 388 F.3d at 1090.
                                                10
